IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,697



                EX PARTE BRANDON SCOTT BLASDELL, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 07-11-11972-CR IN THE 9 TH DISTRICT COURT
                       FROM MONTGOMERY COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty years’ imprisonment. The Ninth Court of Appeals affirmed his

conviction. Blasdell v. State, No. 09-09-00286-CR (Tex. App.–Beaumont, October 6, 2010).

       Applicant contends that his appellate counsel failed to timely notify Applicant that his

conviction had been affirmed.

       Appellate counsel filed an affidavit with the trial court stating that due to a change in offices,
                                                                                                      2

she cannot provide proof that Applicant received notice that his appeal was affirmed. Based on that

affidavit, the trial court has entered findings of fact and conclusions of law that Applicant should be

allowed to file an out-of-time petition for discretionary review. The trial court recommends that

relief be granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Ninth Court of Appeals in Cause No. 09-09-00826-CR that affirmed his conviction

in Case No. 07-11-11972-CR from the 9th Judicial District Court of Montgomery County. Applicant

shall file his petition for discretionary review with this Court within 30 days of the date on which

this Court’s mandate issues.

        Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).



Delivered: November 23, 2011
Do not publish